IN THE
TENTH COURT OF APPEALS










 

No. 10-09-00352-CV
 
In
the Interest of
E.D.,
T.M., and J.M., Children,
 
 
 

From the 13th District
Court
Navarro County, Texas
Trial Court No. 08-17484-CV
 

MEMORANDUM  Opinion

 
Appellant has filed a Motion to Dismiss. 
See Tex. R. App. P. 42.1(a)(1). 
The motion requests dismissal of this appeal because the trial court granted a
motion for new trial and all the parties reached an agreement to dispose of all
issues.
Dismissal of this appeal would not
prevent a party from seeking relief to which it would otherwise be entitled. 
The appeal is dismissed.
 
REX D. DAVIS
Justice
 
Before Chief
Justice Gray,
            Justice
Reyna, and 
Justice
Davis
Dismissed
Opinion
delivered and filed February 24, 2010
[CV06]